[Cite as State v. Pierson, 2022-Ohio-4140.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                         C.A. No.       21CA011793

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JOHN PIERSON                                          COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   17CR097577

                                  DECISION AND JOURNAL ENTRY

Dated: November 21, 2022



        SUTTON, Judge.

        {¶1}     Defendant-Appellant John Pierson appeals the judgment of the Lorain County

Court of Common Pleas. For the reasons that follow, this Court affirms.

                                                 I.

                                   Relevant Background Information

        {¶2}     This appeal arises from an anonymous tip made to the Lorain County Drug Task

Force regarding a large outdoor marijuana grow at Mr. Pierson’s property located at 18157 Station

Road, Columbia Station, Ohio 44028. After performing surveillance of Mr. Pierson’s property,

including two flyovers, Detective Lonnie Dillon and Detective Craig Camp went to a neighboring

home to get a better view of the northeast quadrant of Mr. Pierson’s property. The neighbor, who

was familiar with the property lines between his and Mr. Pierson’s property, escorted the detectives

to a spot where they could smell raw marijuana and see marijuana plants growing on Mr. Pierson’s

property.
                                                  2


       {¶3}    Detective Dillon then obtained a warrant to search the northeast quadrant of 18157

Station Road, Columbia Station, Ohio 44028. On the day the detectives executed the search

warrant, no one was home at the Pierson property. However, while detectives were removing

marijuana plants found on the property, Mr. Pierson’s wife arrived home. Mrs. Pierson spoke with

the detectives and denied any knowledge of marijuana plants on the property. Mrs. Pierson also

consented to a search of the Pierson home and barn, and provided detectives with Mr. Pierson’s

contact information, and the contact information for Mr. Pierson’s son. Detectives removed 244

marijuana plants from the Pierson property, along with a sump pump and a garbage bag containing

16 felt plant growth bags.

       {¶4}    In December 2017, a grand jury indicated Mr. Pierson on one count of Trafficking

in Drugs, in violation of R.C. 2925.03(A)(2), a felony of the second degree; one count of Illegal

Manufacture/Cultivation of Drugs, in violation of R.C. 2925.04(A), a felony of the second degree;

one count of Possession of Drugs, in violation of R.C. 2925.11(A), a felony of the second degree;

and one count of Possessing Criminal Tools, in violation of R.C. 2923.24(A), a felony of the fifth

degree. Mr. Pierson entered a plea of not guilty to these charges.

       {¶5}    On July 25, 2019, Mr. Pierson moved to suppress the evidence seized at his property

located at 18157 Station Road, Columbia Station, Ohio 44028. The State opposed Mr. Pierson’s

motion and the trial court held an evidentiary hearing on the matter. The trial court, in a decision

journalized on April 9, 2020, denied Mr. Pierson’s motion to suppress.

       {¶6}    A six-day jury trial commenced on June 10, 2021. Prior to trial, the State dismissed

count one of the indictment, Trafficking in Drugs, in violation of R.C. 2925.03(A)(2). In its case-

in-chief, the State called as witnesses (1) Detective Camp; (2) Elizabeth Doyle, a forensic scientist;

(3) Detective James Larkin; and (4) Detective Dillion. Mr. Pierson also testified on his own behalf.
                                                   3


Following the State’s case-in-chief, and at the close of his own case-in-chief, Mr. Pierson moved

for acquittal pursuant to Crim.R. 29. The trial court denied both motions, and the matter was

turned over to the jury for deliberation. The jury returned a verdict of not guilty to the charge of

Illegal Manufacture/Cultivation of Drugs, and guilty to the charges of Possession of Drugs and

Possessing Criminal Tools.

          {¶7}   The trial court sentenced Mr. Pierson to a mandatory six-year prison term for

Possession of Drugs, and a nine-month prison term for Possessing Criminal Tools, to run

concurrently. Additionally, the trial court imposed a $7,500.00 mandatory fine for Possession of

Drugs.

          {¶8}   Mr. Pierson now appeals raising three assignments of error for our review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT ERRED IN DENYING [MR. PIERSON’S] MOTION
          TO SUPPRESS EVIDENCE BASED ON A DETERMINATION THAT
          THERE WAS PROBABLE CAUSE IN THE AFFIDAVIT FOR THE
          ISSUANCE OF A SEARCH WARRANT.

          {¶9}   In his first assignment of error, Mr. Pierson argues the trial court erred in denying

his motion to suppress. Specifically, Mr. Pierson challenges whether probable cause for a search

warrant existed where the affidavit “does not specify where the [marijuana] plants were observed

to be.”

          {¶10} A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8.

          When considering a motion to suppress, the trial court assumes the role of trier of
          fact and is therefore in the best position to resolve factual questions and evaluate
          the credibility of witnesses. Consequently, an appellate court must accept the trial
          court’s findings of fact if they are supported by competent, credible evidence.
          Accepting these facts as true, the appellate court must then independently
                                                   4


        determine, without deference to the conclusion of the trial court, whether the facts
        satisfy the applicable legal standard.

(Internal citations omitted.) Id. “Accordingly, this Court grants deference to the [trial] court’s

findings of fact but conducts a de novo review of whether the court applied the appropriate legal

standard to those facts.” State v. Snowberger, 9th Dist. Summit No. 29853, 2022-Ohio-279, ¶ 5.

        {¶11} “The Fourth Amendment to the United States Constitution provides that search

warrants shall only issue ‘upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.’” State v. Corn, 9th

Dist. Lorain No. 20CA011686, 2021-Ohio-3444, ¶ 16. Compare Crim.R. 41(C) (“In the case of a

search warrant, the affidavit shall name or describe the person to be searched or particularly

describe the place to be searched, name or describe the property to be searched for and seized,

state substantially the offense in relation thereto, and state the factual basis for the affiant’s belief

that such property is there located.”)

        {¶12} The Supreme Court of the United States has explained the standards that apply,

respectively, to the magistrate/judge tasked with issuing a search warrant and to reviewing courts:

        The task of the issuing magistrate [or judge] is simply to make a practical, common-
        sense decision whether, given all the circumstances set forth in the affidavit before
        him, including the “veracity” and “basis of knowledge” of persons supplying
        hearsay information, there is a fair probability that contraband or evidence of a
        crime will be found in a particular place.

(Emphasis added.) Illinois v. Gates, 462 U.S. 213, 238-239 (1983), quoting Jones v. United States,

362 U.S. 257, 271 (1960), overruled on other grounds United States v. Salvucci, 448 U.S. 83, 85

(1980); see also State v. George, 45 Ohio St.3d 325 (1989), paragraph one of the syllabus. “Like

a trial court that rules on a motion to suppress, this Court must consider the totality of the

circumstances.” Corn at ¶ 17, citing State v. Jones, 143 Ohio St.3d 266, 2015-Ohio-483, ¶ 15.

“We do so with reference to the four corners of the affidavit.” Id., citing State v. Norris, 9th Dist.
                                                 5


Wayne No. 05CA0081, 2006-Ohio-4022, ¶ 25, citing State v. Fisher, 9th Dist. Summit No. 22481,

2005-Ohio-5104, ¶ 7. Further:

       In reviewing the sufficiency of probable cause in an affidavit submitted in support
       of a search warrant issued by a magistrate [or judge], neither a trial court nor an
       appellate court should substitute its judgment for that of the magistrate [or judge]
       by conducting a de novo determination as to whether the affidavit contains
       sufficient probable cause upon which that court would issue the search warrant.
       Rather, the duty of a reviewing court is simply to ensure that the magistrate [or
       judge] had a substantial basis for concluding that probable cause existed.

(Emphasis added.) George at paragraph two of the syllabus. In doubtful or marginal scenarios,

the [judge’s] determination of probable cause should be afforded “great deference” by reviewing

courts. Id. at paragraph two of the syllabus.

       {¶13} Based upon the foregoing, the question then before this Court, in reviewing a

motion to suppress that challenges probable cause for a search warrant, is whether the affidavit

“provided a substantial basis for the [judge’s] conclusion that there was a fair probability” that

evidence would be found. (Emphasis omitted.) George at 330. “Probable cause means less

evidence than would justify condemnation, so that only the ‘probability, and not a prima facie

showing, of criminal activity is the standard of probable cause.’” State v. Eal, 10th Dist. Franklin

No. 11AP-460, 2012-Ohio-1373, ¶ 10, quoting George at 329.

       {¶14} Here, in the affidavit in support of the search warrant, Detective Dillon, of the

Lorain County Drug Task Force, averred as follows:

       1. He has been employed as a law enforcement officer for 45 years.

       2. In June 2017, the Lorain County Drug Task Force received an anonymous call
       regarding a “large outdoor grow of marijuana at 18157 Station Road, Columbia
       Station, Ohio 44028.” Further, the anonymous caller “estimated there were
       approximately 100 plants.”

       3. Based upon this information, he began conducting surveillance of 18157 Station
       Road, Columbia Station, Ohio 44028. However, he “was unable to see the back of
                                                  6


        the property from the road because there is a large dirt [mound] that is
        approximately ten feet from the roadway and is about six to seven feet high.”

        4. Two flyovers were also conducted of 18157 Station Road, Columbia Station,
        Ohio 44028. However, “the pilot was unable to state with certainty that the plants
        on the property were marijuana.”

        5. Further, although he participated in the second flyover, and saw plants located
        in the northeast quadrant of the property located at 18157 Station Road, Columbia
        Station, Ohio 44028, he was also “unable to state with 100% certainty that the
        plants were marijuana.”

        6. On September 11, 2017, he and Detective Camp “went to the neighbor’s house
        immediately north of 18157 Station Road, Columbia Station, Ohio 44028.” He
        then informed the neighbor “that [they] observed something of interest on the
        property located at 18157 Station Road, Columbia Station, Ohio 44028 and asked
        for permission to access the target’s neighbor’s property.” The neighbors allowed
        access to their property, and he and Detective Camp “went to the area of the
        neighbor’s property that was near the area of interest, specifically the northeast
        quadrant of 18157 Station Road, Columbia Station, Ohio 44028.” In plain sight,
        he observed, based upon his training and experience, “numerous marijuana plants
        and smelled the odor of raw marijuana.”

Based upon this information, Detective Dillon sought authorization to search the northeast

quadrant of 18157 Station Road, Columbia Station, Ohio 44028, for “any marijuana plants, seeds

or sprouts.” Additionally, a photograph of the marijuana grow was attached to the affidavit.

        {¶15} In denying Mr. Pierson’s motion to suppress, the trial court reasoned, in relevant

part:

                                                ***

        In this case, although there is nothing that specifically says that [Detective] Dillon
        saw marijuana plants growing in the northeast quadrant of [Mr. Pierson’s] property,
        other paragraphs in the affidavit make it clear that, No. 1, [Detective Dillion] is
        investigating regarding an issue about marijuana plants on [Mr. Pierson’s] property.
        That [Detective Dillon] had done at least personally, two go-bys; one by car, one
        by plane. A third go-by by other officers in the same task force to determine
        whether, in fact, they could observe bushes of those sort. That, ultimately, when
        [Detective Dillion] was allowed onto the property next door, he observed that same
        area that he was raising concerns of [on Mr. Pierson’s property], and that he
        believes there are marijuana plants contained on the property as a result of those
        observations.
                                                  7



       And, so, from the [c]ourt’s perspective, I believe that [the issuing judge] made
       proper inferences, that in [Detective Dillon’s] paragraph 6, when he’s referring to
       observing plants that were consistent with the prior anonymous tip, it was plants on
       [Mr. Pierson’s] property at 18157 Station Road.

       And, so, I find, ultimately, based upon that [inference], and based upon the totality
       of circumstances, I find that there was sufficient probable cause for [the judge] to
       issue the search warrant, looking only at the northeast quadrant of the exterior of
       the property of 18157 Station Road.

                                                ***

       But, even over and above that, I think, also, the State’s argument that there was a
       good faith exception is also applicable with regard to this is a fair statement.

       When I look at the affidavit that supported the search warrant, and certainly the
       language of the search warrant, I think a reasonable officer, when reviewing that,
       would not be concerned about whether the [judge] found sufficient probable cause.
       I think that there is sufficient information contained in there that a reasonable police
       officer would conclude that the [j]udge had sufficient information to issue the
       search warrant. It certainly was a properly signed search warrant issued by a
       [judge] in the [c]ourt of [c]ommon [p]leas, as opposed to maybe a [m]unicipal
       [c]ourt magistrate, or some other comparable role.

       And, so, from the [c]ourt’s perspective, I believe that the good faith exception also
       applies in this particular situation. And so that even if there was not sufficient
       probable cause in the affidavit, that the individuals who came upon the scene were
       authorized to do so under the good faith exception for what they believed to be a
       properly issued search warrant.

                                                ***

       {¶16} In affording deference the issuing judge’s determination of probable cause, as this

Court must, and considering the totality of the circumstances, this Court concludes that the issuing

judge had a substantial basis for concluding probable cause existed to search the northeast quadrant

of Mr. Pierson’s property located at 18157 Station Road, Columbia Station, Ohio 44028. The trial

court, therefore, did not err in denying Mr. Pierson’s motion to suppress on this basis.

       {¶17} Moreover, assuming arguendo the issuing judge did not have a substantial basis for

concluding probable cause existed to search the northeast quadrant of Mr. Pierson’s property
                                                  8


located at 18157 Station Road, Columbia Station, Ohio 44028, which this Court believes he did,

we agree with the trial court’s conclusion that the good faith exception to the exclusionary rule

would apply in this instance.

       {¶18} In State v. Richardson, 9th Dist. Summit No. 24636, 2009-Ohio-5678, ¶ 17, this

Court stated:

       Pursuant to [the] [United States v. Leon, 468 U.S. 897 (1984)] “good faith
       exception,” evidence seized under the authority of a warrant that a court later finds
       was not supported by probable cause will not be suppressed if it can be
       demonstrated that the officer reasonably relied on the decision of a detached and
       neutral [judge]. Id. at 920-922. “At the heart of the ‘good faith[ ] exception[’] is
       the fact that the mistake that invalidated the warrant was solely on the part of the
       judge who issued the warrant. The police officers, on the other hand, merely
       executed a warrant they thought was valid. The rationale for not excluding
       evidence seized in such a situation focuses on the inability of the exclusionary rule
       to fulfill its purpose of deterring police negligence and misconduct.” State v.
       Simon, 119 Ohio App.3d 484, 487 (9th Dist.1997). However, suppression will still
       be the appropriate remedy if the affidavit presented to the signing judge in support
       of the warrant is “‘so lacking in indicia of probable cause as to render official belief
       in its existence entirely unreasonable.’” George, 45 Ohio St.3d at 331, quoting
       Leon, 468 U.S. at 923.

Here, the record does not demonstrate Detective Dillon acted negligently or engaged in any type

of misconduct in presenting the affidavit in support of the search warrant to the issuing judge.

Further, the affidavit presented to the issuing judge was not lacking in indicia of probable cause as

to “render official belief in its existence entirely unreasonable.” See George at 331, quoting Leon

at 923. Thus, even if the search warrant lacked probable cause, the exclusionary rule would not

apply and the items found on Mr. Pierson’s property would not be suppressed.

       {¶19} Accordingly, Mr. Pierson’s first assignment of error is overruled.
                                                  9


                                  ASSIGNMENT OF ERROR II

       THE JURY FOUND, AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE, THAT [] [MR. PIERSON] COMMITTED THE ACTS
       CHARGED IN THE INDICTMENT.

                                 ASSIGNMENT OF ERROR III

       THE EVIDENCE WAS NOT LEGALLY SUFFICIENT TO SUSTAIN A
       GUILTY VERDICT.

       {¶20} In his brief, Mr. Pierson presented an argument that combined the second

assignment of error, his convictions are against the manifest weight of the evidence, and his third

assignment of error, his convictions are legally insufficient.

       {¶21} It is well-established, however, that “a review of the sufficiency of the evidence

and a review of the manifest weight of the evidence are separate and legally distinct

determinations.” State v. Torrence, 9th Dist. Summit No. 30099. 2022-Ohio-3024, ¶ 13, quoting

State v. Vicente-Colon, 9th Dist. Lorain No. 09CA009705, 2010-Ohio-6242, ¶ 18. Accordingly,

“it is not appropriate to combine a sufficiency argument and a manifest weight argument within a

single assignment of error.” Torrence at ¶ 15, quoting State v. Mukha, 9th Dist. Wayne No.

18AP0019, 2018-Ohio-4918, ¶ 11; see Loc.R. 16(A)(7) (“Each assignment of error shall be

separately discussed * * *.”); see also App.R. 12(A)(2) (“The [C]ourt may disregard an assignment

of error presented for review if the party raising it fails to * * * argue the assignment separately in

the brief[.]”). However, to aid the administration of justice, we choose to exercise our discretion

and consider Mr. Pierson’s combined arguments separately below.

                                          Manifest Weight

       {¶22} We first turn to Mr. Pierson’s assertion that his convictions are against the manifest

weight of the evidence.

       {¶23} As this Court has previously stated:
                                                   10


        [i]n determining whether a criminal conviction is against the manifest weight of the
        evidence, an appellate court must review the entire record, weigh the evidence and
        all reasonable inferences, consider the credibility of witnesses and determine
        whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
        and created such a manifest miscarriage of justice that the conviction must be
        reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the evidence, the

appellate court sits as a ‘thirteenth juror’ and disagrees with the fact[-]finder’s resolution of the

conflicting testimony.” State v. Thompkins, 78 Ohio St.3d 380, 387 (1997), quoting Tibbs v.

Florida, 457 U.S. 31, 42 (1982).

        {¶24} Moreover, an appellate court should exercise the power to reverse a judgment as

against the manifest weight of the evidence only in exceptional cases. Otten at 340. “[W]e are

mindful that the [trier of fact] is free to believe all, part, or none of the testimony of each witness.”

State v. Gannon, 9th Dist. Medina No. 19CA0053-M, 2020-Ohio-3075, ¶ 20. “This Court will not

overturn a conviction on a manifest weight challenge only because the [trier of fact] found the

testimony of certain witnesses to be credible.” Id.

        {¶25} Although Mr. Pierson alleges, in his second assignment of error, that his

convictions are against the manifest weight of the evidence, he has not fully developed a manifest

weight argument and this Court will not develop one on his behalf. See State v. Franks, 9th Dist.

Summit No. 28533, 2017-Ohio-7045, ¶ 16 (“Where an appellant fails to develop an argument in

support of his assignment of error, this Court will not create one for him.”). To the extent Mr.

Pierson mentions “the confusing and lengthy testimony of the witnesses regarding property lines

and location of marijuana[,]” and Detective Larkin’s testimony about Mr. Pierson’s admissions

being “contradicted” by Detective Dillon, the jury had the opportunity to hear all testimony,

including that of Mr. Pierson, and review all evidence in this matter. In so doing, the jury resolved
                                                  11


conflicts in the testimony, if any, and considered the credibility of the witnesses prior to reaching

its decision. As such, based upon this record, we cannot say this is an exceptional case where the

jury clearly lost its way and created a manifest miscarriage of justice.

       {¶26}      Accordingly, Mr. Pierson’s argument that his convictions are against the

manifest weight of the evidence is not well-taken.

                                             Sufficiency

       {¶27} We turn now to Mr. Pierson’s assertion, in his third assignment of error, that his

convictions are not supported by sufficient evidence. “Whether a conviction is supported by

sufficient evidence is a question of law that this Court reviews de novo.” State v. Williams, 9th

Dist. Summit No. 24731, 2009-Ohio-6955, ¶ 18, citing State v. Thompkins, 78 Ohio St.3d 380,

386 (1997). The relevant inquiry is whether the prosecution has met its burden of production by

presenting sufficient evidence to sustain a conviction. Thompkins at 390 (Cook, J., concurring).

For purposes of a sufficiency analysis, this Court must view the evidence in the light most

favorable to the State. Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not evaluate

credibility, and we make all reasonable inferences in favor of the State. State v. Jenks, 61 Ohio

St.3d 259, 273 (1991). The evidence is sufficient if it allows the trier of fact to reasonably conclude

that the essential elements of the crime were proven beyond a reasonable doubt. Id.

       {¶28} R.C. 2925.11(A) provides, in pertinent part: “[n]o person shall knowingly obtain,

possess, or use a controlled substance[.]” “A person acts knowingly, regardless of his purpose,

when the person is aware that the person’s conduct will probably cause a certain result or will

probably be of a certain nature. A person has knowledge of circumstances when the person is

aware that such circumstances probably exist.” R.C. 2901.22(B). Further, R.C. 2923.24(A),

provides: “[n]o person shall possess or have under the person’s control any substance, device,
                                                   12


instrument, or article, with purpose to use it criminally.”          Additionally, pursuant to R.C.

2901.22(A), “[a] person acts purposely when it is the person’s specific intention to cause a certain

result, or, when the gist of the offense is a prohibition against conduct of a certain nature, regardless

of what the offender intends to accomplish thereby, it is the offender’s specific intention to engage

in conduct of that nature.”

        {¶29} In his third assignment of error, Mr. Pierson argues his convictions are not

supported by sufficient evidence because the State failed to prove possession, a required element

of both crimes in which Mr. Pierson was convicted.

        {¶30} “‘Possess” or ‘possession’ means having control over a thing or substance, but may

not be inferred solely from mere access to the thing or substance through ownership or occupation

of the premises upon which the thing or substance is found.” R.C. 2925.01(K). “Possession ‘may

be constructive as well as actual. Constructive possession exists when an individual knowingly

exercises dominion and control over an object, even though that object may not be within his

immediate physical possession.’” State v. Kendall, 9th Dist. Summit No. 25721, 2012-Ohio-1172,

¶ 14, quoting State v. Hankerson, 70 Ohio St.2d 87 (1982), syllabus. “[T]he crucial issue is not

whether the accused had actual physical contact with the article concerned, but whether the

accused was capable of exercising dominion [and] control over it.” State v. Graves, 9th Dist.

Lorain No. 08CA009397, 2011-Ohio-5997, ¶ 15, quoting State v. Ruby, 149 Ohio App.3d 541,

2002-Ohio-5381, ¶ 30 (2d Dist.). “Circumstantial evidence is sufficient to support the elements

of constructive possession.” State v. Williams, 9th Dist. Summit No. 25286, 2011-Ohio-4488, ¶

7. Additionally, “[a] person has actual possession of an item if the item is within his immediate

physical possession.” (Internal quotations omitted.) State v. Williams, 4th Dist. Ross No.

03CA2736, 2004-Ohio-1130, ¶ 23.
                                               13


       {¶31} Here, Detective Larkin, a former FBI agent of twenty-five years who had been

employed with the Lorain County Drug Task Force for approximately twenty-years, testified:

       I informed [Mr. Pierson] that I was with the Lorain County Drug Task Force; that
       we were in the process of serving a search warrant at his property at 18157 Station
       Road in Ohio; that we were removing marijuana plants from that location.

       I told him that I had spoken with his wife, [] and that she was quite upset by this,
       and she had indicated that she had no knowledge whatsoever of those marijuana
       plants. And I said, can you help me out with what’s going on with these marijuana
       plants? I said there’s a considerable amount of marijuana. At some point, someone
       will probably be charged with this. Right now, the only person that we’re talking
       to is your wife[.] Can you shed some light on what’s going on here?

       And basically, he said, my wife [] has nothing to do with this. She’s unaware of
       that. I will take responsibility for those marijuana plants.

       * * * I said, what do you mean, you take responsibility for it? How involved are
       you with this? And he said, well, I tend to the plants, I water the plants. He
       estimated, he said, I think there’s about 100 plants there. And he said but my wife
       is not involved in it; I’ll take the responsibility for this.

       At one point, I said to him, I said, there’s a lot of plants here. Normally, when we
       find this many plants, we think about trafficking issues. There’s more plants that I
       would think normally would be [for] personal use. He said, that’s not the case. All
       [o]f this is for my personal use. Or all those plants are [for] my personal use.

                                              ***

       And [Detective] Dillon was standing next to me, too. And I had it on speaker
       phone, so he could hear what the conversation was about.

                                              ***

       The only thing that maybe is not reflected in my report is I do remember that, at
       some point while I was still standing there, Mrs. Pierson went on the back porch
       and contacted who I believe to be [Mr.] Pierson, and was extremely upset. It was
       a very heated conversation, so it kind of indicated to me that maybe * * * she was
       not involved in this, and was quite upset with it.

                                              ***

       {¶32} Detective Dillon, a peace officer for fifty-years, testified based upon the Lorain

County Auditor’s map, marked as State’s Exhibit 50, that “[w]ithout a doubt in [his] mind, [the
                                                  14


marijuana plants] were on [Mr.] Pierson’s property.” Further, as to the conversation between

Detective Larkin and Mr. Pierson, Detective Dillon testified:

       the specific area of the conversation I recall hearing, and, like I say, I wasn’t present
       for all of it, was [Detective] Larkin asked Mr. Pierson why he was growing so many
       marijuana plants. And his response was a little odd, and that’s why I remember.
       [Mr. Pierson] eluded to the fact he was just trying to get ahead of the game.

When asked whether Mr. Pierson made any statements “acknowledging that he was responsible

for the marijuana plants,” Detective Dillon responded he did not recall if Mr. Pierson did so in that

conversation, but “[h]e did in a later one that [he] had with him.” Upon playing the recorded

conversation between Detective Dillon and Mr. Pierson for the jury, the State questioned Detective

Dillon regarding whether Mr. Pierson acknowledged responsibility for the marijuana plants, and

Detective Dillon stated: “during that conversation, he made the statement that, ultimately, he’s

responsible for what’s on his property.” Notably, the recording of this conversation was also

provided to the jury during its deliberations. Further, as to possession of the sump pump and felt

bags, some of which were found in the barn, Mr. Pierson admitted to owning these items and the

jury heard testimony, and saw photographic evidence, they were used in conjunction with the

marijuana plants. Mr. Pierson’s hose was also attached to the sump pump and ran through an area

where marijuana plants were growing.

       {¶33} ”Viewing this evidence in a light most favorable to the State, this Court concludes

that a trier of fact could reasonably conclude beyond a reasonable doubt that Mr. Pierson

possessed, either actually or constructively, drugs and criminal tools. Mr. Pierson’s convictions

for possession of drugs and possession of criminal tools are, therefore, based upon sufficient

evidence.

       {¶34} Accordingly, Mr. Pierson’s second and third assignments of error are overruled.

                                                 III.
                                                15


       {¶35} For the foregoing reasons, Mr. Pierson’s three assignments of error are overruled.

The judgment of the Lorain County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT




CARR, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

HENRY J. HILOW and ADAM M. CHALOUPKA, Attorneys at Law, for Appellant.
                                        16



J.D. TOMLINSON, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.